Appeal from an order of the Supreme Court at Special Term (Cobb, J.), entered October 29, 1980 in Saratoga County, which granted defendant Frankel’s motion for reargument and adhered to the original determination granting plaintiffs’ motion requiring defendant to produce the names of any “non-party physicians” interviewed by or on behalf of defendant herein before the receipt of any medical authorizations executed by plaintiff John F. Breen and to supply a copy of the complete transcript of any and all interviews with such physicians. Order affirmed, with costs. (See Anker v Brodnitz, 98 Mise 2d 148, affd 73 AD2d 589.) Mahoney, P.J., Sweeney, Casey, Weiss and Herlihy, JJ., concur.